UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6503


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

REGINALD MIMMS, a/k/a Gerald King,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.        James C. Turk, Senior
District Judge.     (7:00-cr-00022-JCT-RSB-1; 7:12-cv-80398-JCT-
RSB; 7:12-cv-80411-JCT-RSB)


Submitted:   July 26, 2012                 Decided:   August 2, 2012


Before MOTZ, DAVIS, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Reginald Mimms, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Reginald Mimms seeks to appeal the district court’s

orders construing his motions for a writ of audita querela as 28

U.S.C.A. § 2255 (West Supp. 2012) motions, and denying them for

failure to first obtain authorization from this court to file a

successive § 2255 motion.           See 28 U.S.C.A. §§ 2244(b)(2), 2255

(West 2000 & Supp. 2012).           The orders are not appealable unless

a   circuit     justice      or     judge    issues       a    certificate        of

appealability.      28 U.S.C. § 2253(c)(1)(B) (2006).                A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                  28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner     satisfies    this       standard      by     demonstrating          that

reasonable     jurists    would      find   that    the       district     court’s

assessment     of   the   constitutional        claims        is    debatable     or

wrong.     Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003).                  When the district

court denies relief on procedural grounds, the prisoner must

demonstrate    both   that    the    dispositive        procedural      ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.           Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Mimms has not made the requisite showing.                     Accordingly, we

deny a certificate of appealability and dismiss the appeal.                       We

                                       2
dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                             DISMISSED




                                    3